Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 3/3/22.  Claim(s) 1-46 are cancelled.  Claim(s) 47-68 are pending.  Claim(s) 47-68 are examined herein. 
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 47-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansson et al. (WO 2007/016525 A2; of record), in view of Coussens et al. (Lisa M. Coussens and Zena Werb, Inflammation and cancer, Nature. 2002 December 19; 420 (6917); of record), as evidenced by Thomas (Liji Thomas, What is Interleukin 6?, Last Updated: Aug 23, 2018, downloaded from the internet 6/10/20; of record), and as further evidenced by Lippitz et al. (Bodo E. Lippitz & Robert A. Harris, (2016) Cytokine patterns in cancer patients: A review of the correlation between interleukin 6 and prognosis, OncoImmunology, 5:5, e1093722, DOI: 10.1080/2162402X.2015.1093722; of record).
The instant claims are generally drawn to treating a cancer, or a symptom or measurable physical parameter thereof, by inhibiting the expression of IL-6 comprising administering the compound shown below (7-(4-hydroxy-3,5-dimethylphenyl)-2,4-dimethoxy-1,6-naphthyridin-5(6H)-one), wherein the subject has elevated levels of IL-6, and wherein the cancer is a lymphoma or a bladder cancer (related to claims 63, 64, and 66).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Johansson et al. discloses the treatment of inflammation (see, for example, the title and the whole document) comprising the administration of the compounds shown below (see, for example, [012]).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Johansson et al. further discloses examples of compounds (i.e. preferred embodiments) such as those shown below and teaches that they can be modified as seen appropriate by those of skill in the art (see, for example, [070]).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Johansson et al. teaches that the disclosed class of compounds are useful for the treatment of inflammation and for the treatment of syndromes associated with inflammatory conditions such as several types of cellular proliferation (see, for example, [004] and throughout) as well as disclosing that the compounds inhibit VCAM-1 expression, MCP-1 expression and SMC proliferation (see, for example, the abstract and the whole document).
Johansson et al. does not specifically disclose the treatment of lymphomas, bladder cancers, or symptoms thereof.
Coussens et al. discloses that inflammation is a critical component of tumor progression (see, for example, the abstract and the whole document) which is associated with VCAM-1 (see, for example, pg. 2 paragraph 1) and MCP-1 (see, for example, pg. 2 Box 1) and is a component of chronic inflammatory conditions associated with neoplasms such as lymphomas, bladder cancers, etc. (see, for example, Table 1).
Coussens et al. further discloses that data indicates that the use of anti-inflammatory drugs, such as NSAIDs, reduces colon cancer risk by 40–50%, and may be preventative for lung, oesophagus and stomach cancer (see, for example, Inflammation as an anti-cancer therapeutic opportunity pg. 8), thus teaching that the treatment of inflammation is useful for both the treatment of cancers and also for the treatment of concommitant inflammation.
Thomas evidences “Interleukin-6 (IL-6) is an endogenous chemical which is active in inflammation, and in B cell maturation … It is produced in the body, wherever there is inflammation, either acute or chronic. This includes situations such as trauma, burns, cancers and infection”, i.e. the presence of IL-6 is known to be ubiquitously associated with inflammation, including in cancers.
Lippitz et al. evidences that IL-6 is one component of a consistent cancer-associated cytokine network resulting in both a systemic immune stimulation and a microenvironment of cancer-induced immune suppression (see, for example, the abstract, and the whole document) and that, for example, in the consistent paraneoplastic cytokine pattern of late-stage cancer patients the IL-6 is an essential component in the functional circuit (see, for example, pg. 1, right column, second paragraph).  Thus, Lippitz et al. evidences that IL-6 is ubiquitous in cancers and in cancers associated with inflammation.
It would have been obvious to one of ordinary skill in the art to treat inflammation associated with lymphomas or bladder cancers, and/or treat lymphomas or bladder cancers with the instant compound.
One of ordinary skill would have been motivated to make and use the instant compound because Johansson et al. teaches the use of the family of compounds, further discloses preferred examples that utilize the instantly claimed core and all of the instantly claimed functional groups in the instantly claimed positions (e.g. Johansson et al. compound 41 differs only by a methyl group capping a phenol, which is clearly taught as a substitution pattern on preferred embodiments), and teaches that the compounds should be adjusted by the skilled artisan.  One of ordinary skill would have modified the compound, as taught by Johansson et al., with the preferred substituents of Johansson et al., and would have arrived at the instantly claimed compound during the routine optimization of the method, and would have done so with a reasonable expectation of success in making an improved treatment of inflammation and cell proliferation.
One of ordinary skill would have been motivated to treat inflammation associated with lymphomas or bladder cancers, and/or treat lymphomas or bladder cancers with the instant compound because Coussens et al. teaches that inflammation is closely tied to tumors, tumor progression, and associated indications, and teaches that the treatment of inflammation has been correlated with improved outcome in cancer treatments.  Coussens et al. further clarifies that the action of VCAM-1 and MCP-1 are central to the inflammation and proliferation of cancer.  One of ordinary skill would have viewed the compounds of Johansson et al. as value-added anti-inflammatory compounds that would have been useful to treat inflammation associated with lymphomas or bladder cancers, and/or treat lymphomas or bladder cancers, and would have used them to do so with a reasonable expectation of success.
With respect to the limitation drawn to “wherein the subject has elevated levels of IL-6”, this limitation describes a property of the patient population but does not require any active steps; i.e. the claim requires that the patient to have elevated levels of IL-6 but not that said levels are assayed in any way.  Therefore, the showing of the treatment of a patient population known to have elevated levels of IL-6, such as a patient with a cancer, satisfies this limitation.
With respect to the limitation drawn to “treating cancer by inhibiting the expression of IL-6” (and the like), under a proper broadest reasonable interpretation analysis, the prior art need only teach the treatment of a cancer, or a symptom or measurable physical parameter thereof, that the Applicant has indicated is “associated with the pathogenic mechanisms” (see, for example, the instant specification [015]-[018]), e.g. the claim does not require an IL-6 patient screen prior to drug administration.  Additionally, the evidentiary references show that inflammation, in general, and cancers/cancers with inflammation are associated with elevated levels of IL-6; where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In the instant case, the prior art makes the instantly claimed compound obvious, and teaches the use on the instantly claimed patient population, therefore the inherent properties of the compound would have necessarily followed.

Response to Arguments
The Applicant argues “Independent Claims 47, 62, 67 and 68 (as currently amended) present methods of treating cancer by specifically administering a therapeutically effective amount of a compound that inhibits expression of IL-6 in a subject … Applicant respectfully disagrees with the arguments and conclusions presented by the Office, as the Office has not provided sufficient reasoning within the Graham framework as to why the alleged inherent elements are present in Johansson, in view of Coussens, Thomas, and Lippitz … notably,"[ ... ] the Federal Circuit has followed the general rule that similarity of structure alone does not make a prima facie case of obviousness; there must be some reason, arising in the prior art, to expect that the claimed compounds or compositions will have the [same] properties found by the applicant. [emphasis added]. In re Best, 892 F.2d 1554, 1565, (Fed. Cir. 1989). As such, for the Office to establish a prima facie case of obviousness, they must clearly articulate: (1) that the claimed and prior art products are "identical or substantially identical in structure or composition", and (2) that one with ordinary skill in the art would "expect that the claimed compounds or compositions will have the same properties found by the applicant."”
This is not found persuasive.  The Applicant appears to have attributed findings of In re Dillon, 892 F.2d 1554, 1565, (Fed. Cir. 1989) to Best (emphasis added).  
In Dillon, it is clarified that a rationale that is different from Applicant’s is permissible.  The Applicant therein claimed a composition comprising a hydrocarbon fuel and a sufficient amount of a tetra-orthoester of a specified formula to reduce the particulate emissions from the combustion of the fuel. The claims were rejected as obvious over a reference which taught hydrocarbon fuel compositions containing tri-orthoesters for dewatering fuels, in combination with a reference teaching the equivalence of tri-orthoesters and tetra-orthoesters as water scavengers in hydraulic (nonhydrocarbon) fluids. The Board affirmed the rejection finding "there was a ‘reasonable expectation’ that the tri- and tetra-orthoester fuel compositions would have similar properties based on ‘close structural and chemical similarity’ between the tri- and tetra-orthoesters and the fact that both the prior art and Dillon use these compounds ‘as fuel additives’." 919 F.2d at 692, 16 USPQ2d at 1900. The court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties." 919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original).”  In other words, the argued “similar properties” are properties that would have been similar with the teaching of the prior art, and not necessarily the same as the properties claimed.  Moreover, the prior art cited in the instant rejection of record has the same utility as the instantly claimed method, i.e. the treatment of cancers.
The Argues “the Office has failed to establish that the claimed and prior art products are "identical or substantially identical in structure or composition" … As previously discussed, Johansson is directed to polyphenol compounds that are useful for inhibiting VCAM-1 expression, MCP-1 expression, and/or SMC proliferation. Of the 51 compounds presented in the examples of Johansson, only three (3) share a common structural core of 7-(4-hydroxy-phenyl)-1,6-naphthyridin-5(6H)-one with the compound of the present application noted by the Office … The remaining 48 compounds all comprise core structures which are clearly structurally distinguishable from the claimed compound … the compounds of Examples 16, 40, and 41 all include clearly distinguishable substitution differences with the structure of the claimed compound … As such, the Office cannot argue that the structures in the prior art are "identical" to those of the claimed compounds, as required by In re Best. See Office Action at 8-9.”
This is not found persuasive.  As stated in the rejection of record, the instant election and the compounds of the cited prior art overlap heavily.  For example, as shown below, said election differs from an example of Johansson et al. solely by a methyl group capping a phenol and the location of a nitrogen within the core (reproduced below for convenience); both of these differences are taught as changes to be made within the prior art and both of these differences are recognized by case law as obvious.  Thus, the structures are substantially identical.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Further, the rejection of record is based on whether it would have been obvious to one of ordinary skill to make and use the instant compound.  The Examiner has provided a prima facie case that it would have been obvious to make and use the elected species, thus the compound which would have been used is identical to the election and therefore would have been identical.
The Applicant argues “the hydroxy-, methyl-, methoxy-, and fluoro- substitutional variations between the compounds of Examples 16, 40, and 41 result in notably different functional properties. This is further exemplified by the compound of Example 19 (as cited by the Office), which includes a 3-(4-hydroxyphenyl)-isoquinolin-1(2H)-one core with various hydroxy-, methyl-, and methoxysubstitutions, and similarly presents notable functional differences with the other compounds.”
This is not found persuasive.  Of the cited compounds, all of the differences between them are more significant and more substantive changes than between, e.g., example 41 of Johansson et al. and the instant election.  Further, of the argued compounds, all showed some level of success in one or more assays therein, save compound 16, which would be considered to be showing of both success and similarity.  The lone outlier in this argument, example 16, has a halogen substituent and a methyl group appended to the amide-nitrogen of the naphthyridine, neither of which are relevant to the instant obviousness analysis.  The showing of lack of success of example 16 is not germane to the rejection of record.
The Applicant argues “the Office has failed to further establish that one with ordinary skill in the art would "expect that the claimed compounds or compositions will have the same properties found by the applicant". In re Dillon, 892 F.2d at 1565. Specifically, the Office has failed to establish that one with ordinary skill in the art would expect that the compounds presented in Johansson would have same properties found by the applicant, namely the inhibition of IL-6 expression in the treatment of cancer … none of the references cited by the Office present any specific and predictable correlation between the VCAM-1, MCP-1, and/or SMC inhibitory functionality tested Johansson with the IL-6 inhibitory functionality required of the compounds in the present claims.  Thus, there is no evidence or predictability that compounds of Johansson necessarily, or inherently, possess the ability to reduce elevated levels of IL-6 in the treatment of cancer, and the Office essentially relies on the teaching that some compounds are active against VCAM-1, MCP-1, and/or SMC - which are all different biological targets to the IL-6 target of the present application.”
This is not found persuasive.  The rejection of record clarifies that it would have been obvious to one of skill to treat cancer with the instant compounds, it is not required that the mechanism of action and/or the motivation to do so be the same as the reasons of the Applicant.  As clarified by both Dillon and Best, the relevant facts are whether it would have been obvious to one of ordinary skill to apply the claimed composition to the claimed patient population, which is the case here.  The resultant modulation of IL-6 would have necessarily followed.

Conclusion
Claim(s) 1-46 are cancelled.  Claim(s) 47-68 are pending.  Claim(s) 47-68 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627